Citation Nr: 1120625	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  06-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus; and if so, whether the claim may be granted.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a kidney disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant had active military service from February 1970 to February 1974 and from December 1990 to June 1991.  The appellant also had Air National Guard (ANG) service from December 1981 to June 1997. 

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in December 2007 and July 2009.  This matter was originally on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2007, the appellant testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for diabetes mellitus, hypertension, and kidney disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for diabetes mellitus was denied by an August 1997 rating decision that was not appealed.  The appellant's request to reopen his claim for service connection for diabetes mellitus was denied in a September 1997 rating decision that was not appealed.

2.  Evidence submitted subsequent to the September 1997 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August and September 1997 rating decisions which initially denied service connection for diabetes mellitus and then denied appellant's request to reopen a claim for service connection for diabetes mellitus are final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

Initially, the Board observes that in light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  To that end, the Board notes that it is expected that when the claim is returned to the agency of original jurisdiction (AOJ), further development and reviewed on the basis of the additional evidence, the AOJ will properly conduct all necessary VCAA notice and development in accordance with its review of the underlying claim.

New and Material Evidence

 In a decision dated in August 1997, the RO denied the appellant's claims for service connection for NIDDM.  The appellant did not appeal this decision.  In a decision date in September 1997, the RO denied the appellant's request to reopen his claim for NIDDM.  The appellant did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  Thus, the August and September 1997 decisions are final.  

The appellant's application to reopen his claim of service connection for NIDDM was received in March 2005.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

By a June 2005 rating decision, the RO declined to reopen the appellant's claim of entitlement to service connection for NIDDM.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claim.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Historically, the appellant served on active duty from February 1970 to February 1974.  The appellant had Air National Guard service from December 1981 to June 1997 which included six months of active duty from December 25, 1990 to June 30, 1991.  The Air National Guard records demonstrated that waivers were granted for continued reserve duty in 1987, 1989, 1991, 1992, 1995, and 1996.  However, in May 1997, a Report of Medical Examination was returned certified medically disqualified for continued ANG service, and the appellant was subsequently discharged.  

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease, contracted in line of duty in the active military, naval, or air service during a period of war.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

With respect members of the Air National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

The August 1997 rating decision denied service connection for NIDDM on the basis that the claim was not well-grounded.  The decision explained that a well-grounded claim was a plausible claim, one which had merit on its own or was capable of substantiation.  At the time of the August 1997 decision, for a claim to be well grounded, it requested evidence of a current disability, evidence of incurrence or aggravation of a disease or injury in the service, and evidence of a nexus, or link, between the in-service injury or disease and the current disability.  The decision noted that the appellant's reserve medical records showed NIDDM was present in 1981, well after the appellant's first period of service and noted that there was no evidence that the condition was aggravated by the second period of military service as the appellant was able to serve in the reserves until 1997.

The September 1997 decision denied reopening the claim for service connection for NIDDM on the basis that there was no new and material evidence adequate to reopen the claim.  The decision noted that the evidence first showed diabetes mellitus on November 29, 1983, well after the first period of active duty and was not aggravated by active duty during the appellant's second period of service.  

In this regard, additional evidence received since the September 1997 rating decision includes a VA Form 21-526, Veteran's Application for Compensation and/or Pension, private medical records, VA medical records, service personnel records, and statements from the appellant and his representative including testimony presented by the appellant in May 2007. 

The ANG personnel records submitted include evidence not previously submitted which consists of a continuation sheet from NGB Form 22, a Notification of Personnel Action, and an Application for Transfer to the Retired Reserves.  This evidence, however, is neither new nor material.  While the claims file reflects no prior submission of these particular documents, is still not new as it is redundant of the evidence already of record.  That is to say, it merely amounts to a reiteration that the appellant was medically disqualified from further service in the ANG in June 1997.  

The medical records from Dr. Dubose include previously-submitted evidence and new evidence dating from December 1997.  With respect to the new medical evidence submitted, this evidence merely shows the appellant's evaluation and treatment for diabetes since 1997.  This evidence does not speak to its etiology - including the determinative issue of aggravation during his second period of active duty.  Thus, even though the evidence is new, it is not material.  

With respect to the VA treatment records, these merely show the appellant's ongoing evaluation and treatment for diabetes mellitus since September 2004.  As this evidence also does not speak to its etiology - including, again, the determinative issue of aggravation, it is not material.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing appellant's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.)

However, the Board considers the appellant's testimony in May 2007 to be both new and material evidence.  Specifically, the appellant testified that he was diagnosed as having high sugar in 1985 while activated as a full time reservist.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

Accordingly, as the appellant has essentially provided competent lay evidence that he was diagnosed with symptoms consistent with diabetes mellitus during a period of ACDUTRA, the Board finds that the evidence received subsequent to the 1997 rating decisions is new and material and serves to reopen the claim.  


ORDER

New and material evidence having been submitted, the claim for entitlement service connection for diabetes mellitus is reopened.


REMAND

The Board is cognizant of the fact that the appellant's case has been in adjudicative status for several years, and it has already been remanded twice in the past.  Consequently, the Board wishes to assure the appellant that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The appellant does not contend, and the record does not demonstrate, that there was incurrence of diabetes mellitus, hypertension, or a kidney disorder during the appellant's first period of active service (February 1970 to February 1974).  On the clinical examination in November 1981 for entrance into ANG, the Report of Medical Examination noted urinalysis negative for albumin and sugar, blood pressure reading of 124/84, and the appellant's endocrine system was evaluated as normal.  In addition, on the Report of Medical History completed by the appellant in conjunction with the November 1981 physical, he denied ever having high blood pressure and sugar or albumin in urine.  

The appellant also does not contend, and the record does not demonstrate, that there was incurrence of hypertension or a kidney disorder during the appellant's second period of active service (December 1990 to June 1991).  On the clinical examinations in July 1991 and July 1992, the Reports of Medical Examination noted only defects and diagnoses of non-insulin dependent diabetes mellitus and defective vision.  In July 1991 and July 1992, the blood pressure readings were 124/84 and 130/80, respectively and the appellant's endocrine system was evaluated as normal.  In addition, on the Reports of Medical History completed by the appellant in conjunction with the July 1991 and 1992 physicals, he denied ever having high blood pressure.  

The medical treatment records in the claims file are absent diagnoses of diabetes mellitus prior to November 1987, hypertension prior to 1995, and a kidney disorder prior to 2002.  

It appears from the record, that the appellant was diagnosed with diabetes mellitus in November 1986.  The ANG records indicate that the appellant was on active duty only 8 days between December 10, 1985 and December 9, 1986.  An AF Form 618 dated in June 1987 indicates that diabetes mellitus' approximate date of origin was November 1986 and was not incurred while entitled to basic pay.  Thus, as determined by the service department records, the appellant's diabetes mellitus was not incurred while on ACDUTRA prior to June 1987.  

The question remains as to whether the appellant's diabetes mellitus was aggravated by his second period of active duty service or periods of ACDUTRA subsequent to June 1987.  

A July 1991 Narrative Summary notes that the appellant served on active duty in Saudi Arabia from December 30, 1990 until May 21, 1991 with no problems and that physical examination conducted on July 13, 1991 did not reveal any abnormalities and his fasting blood sugar was 117.  The last paragraph states, "In light of the fact that [the appellant] is asymptomatic and his blood sugar is controlled by diet, it is recommended that he be retained in the South Carolina Air National Guard ..."  In July 1992, the Air Surgeon's Office continued ANG service indicating diabetes mellitus was well-controlled by diet.

However, it appears from Dr. DuBose's records that the appellant was treated with Glucotrol from the time that he was diagnosed in November 1986 with diabetes and on a couple of occasions prescribed insulin.  In fact, Dr. DuBose's records indicate that he was prescribed 5 mg Glucotrol from November 1986 to 1988 and in November 1992 he was prescribed 10 units regular insulin for two weeks and then 10 mg Glucotrol from December 1992 to January 1997.  Thus, there is an indication that the appellant's diabetes mellitus may have increased in severity during his second period of active duty service or during a subsequent period of ACDUTRA.

It also appears from the record, that the appellant was diagnosed with hypertension sometime around June/July/August 1995.  The ANG records indicate that the appellant was on active duty only 14 days between December 10, 1994 and December 9, 1995.     

The question remains as to whether the appellant's hypertension was incurred in or aggravated by periods of ACDUTRA.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The appellant has not been afforded a VA examination, with an opinion as to the etiology of his claimed disabilities. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to an appellant's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the appellant's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is evidence that the appellant's diabetes mellitus may have increased in severity during his second period of active service or during a period of ACDUTRA.  In addition, there is an indication that the appellant's hypertension may have been incurred during a period of ACDUTRA.  Thus, in order to afford the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record is warranted to indicate whether or not the appellant's diabetes mellitus permanently increased in severity during his second period of active duty or during a period of ACDUTRA and whether or not the appellant's hypertension was incurred during a period of ACDUTRA.  38 C.F.R. § 3.159(c)(4). 

The Board notes that the veteran's service treatment records from both periods of active service (February 1970 to February 1974 and December 1990 to June 1991) are no longer in the claims file.  Therefore, it is the Board's opinion that these records should be obtained again and associated with the claims file.  

Further, the case was remanded by the Board in July 2009 for additional development including contacting the South Carolina Military Department's Office of the Adjunct General and request them to provide documentation which sets forth the exact dates of the appellant's ANG service, including all periods of active duty, ACDUTRA, and INACDUTRA.  In response, VA was provided ANG/USAFR Point Credit Summary from February 1970 to January 1996.  

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.  

With respect to the issue of service connection for a kidney disability, the resolution of the claims for service connection for diabetes mellitus and hypertension could have an effect upon this issue, and a Board determination on that claim is not warranted until development is completed on the other claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  In this case, as the appellant will be undergoing a VA examination to determine the timing of any incurrence or aggravation of diabetes mellitus and hypertension, the Board will have the examiner address the etiology of any kidney disability in order to help avoid any additional remands.
  
Accordingly, the case is REMANDED for the following action:

1.  The appellant's service treatment records for his periods of active service (February 11, 1970 to February 8, 1974 and December 25, 1990 to June 30, 1991) should be obtained and associated with the claims file.     

2.  The appellant should be afforded the appropriate VA examination to determine the etiology of any current diabetes mellitus, hypertension, and kidney disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

(i) The examiner should identify the earliest manifestations of the appellant's current diabetes mellitus and hypertension (such evidence should be identified with specificity).  

(ii) The examiner should then identify any evidence during the appellant's Air National Guard service (December 10, 1981 to June 20, 1997), which indicates that a permanent worsening of the pre-existing diabetes mellitus and/or hypertension which is  beyond the natural progression of the disease (such evidence should be identified with specificity).  

(iii) The examiner should opine whether it is at least as likely as not that the appellant's hypertension and/or kidney disorder was caused or aggravated by diabetes mellitus or its treatment; and whether it is at least as likely as not that the appellant's kidney disorder was caused or aggravated by the appellant's hypertension or its treatment.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Thereafter, if the VA examiner identifies any dates during the appellant's Air National Guard service (December 10, 1981 to June 20, 1997) in which diabetes mellitus or hypertension was either incurred or aggravated, the South Caroline Military Department's Office of the Adjunct General should be contacted and requested to verify whether the appellant was on Active duty or ACDUTRA on indentified dates.     

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


